Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response filed on 3/11/21 has been entered. 

Applicant’s arguments filed 3/11/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 1-2 and 4-20 are pending in this office action.
		

The rejection of claims 1-17 under 35 U.S.C. 112, first paragraph, written description is withdrawn due to the argument found persuasive that analogues of CBG and THC are a known term of art.  
	

Maintained and modified Claim Rejections - 35 USC § 102 (necessitated by amendment)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names 

Claim(s) 1-2, 4-18 7, 9-12, and 15-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sinai et al. (WO 2016147186).  
With regards to instant claim 1, Sinai teaches a pharmaceutical formulation  comprising phospholipids in an emulsion (see abstract; pg. 2, lines 1+ and pg. 3, lines 6+) having a mean particle size from 50-100 nm (see pg. 10, lines 1-3) wherein the cannabinoid  is CBD and THC (see pgs. 5-6 and 13 as required by instant claim 2) comprising an osmotic agent polyethylene glycol 300 and 400 (as required by instant claims 1 and 4 (see pg. 8, last 8 lines) and a co-solvent ethanol as required by instant claim 7 (see pg 30). Specifically, Sinai teaches the emulsion has a particle size 75-150 nm (see pg 31, as required by claim 1) and ethanol a co-solvent (see pg 30)
Additionally Sinai further teaches that  the formulation comprises solvent (as required by instant claim 7 (see pg. 12), wherein the CBD and or the THC is at a concentration of 50% (see pg. 13, lines 7 from the bottom, as required by instant claim 9) and the lipids at a concentration of the lipid is (5-50%, see pg. 21, lines 1+, as required by instant claim 10 ) and the surfactant is from 1-10% (see pg. 21, lines 1-7 from the bottom as required by instant claims 11 and 19) and the lipid is soybean oil, coconut oil (see pg. 21 as required by instant claims 12 and 18 thus MCT) and is in the form of capsule, transmucosal film etc. (see pg. 26, as required by instant claim 15) for the relief of migraine i.e., pain (see pg. 20, lines 1+ as required by instant claim 17) and is stable for at least 6 months (see pg. 10, as required by instant claim 16) at room temperature.  
 Thus the claims are anticipated by Sinai et al. 

 Applicant argues that "all of the limitations arranged or combined in the same way as recited in the claim" and must disclose the invention "without any need for picking, choosing, and combining various disclosures." Sinai fails to disclose the claimed invention wherein "all of the limitations arranged or combined in the same way as recited in the claim" and it is only through selective picking and choosing that various elements of the claims can be identified in Sinai. Accordingly, Sinai fails to anticipate the claims of the pending application”.
In response, Applicant’s argument is found not persuasive because the Examiner is not cherry picking, in a 102 rejection a reference that clearly names the claimed species anticipates the claim no matter how many other species are named. 
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the compound was found in the Merck Index, saying that "the tenth edition of the Merck Index lists ten thousand compounds. In our view, each and every one of those compounds is 'described' as that term is used in 35 U.S.C. § 102(a), in that publication."). Id. at 1718. See also In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board's finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1-2 and 4-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinai et al. (WO 2016147186) in view of Whittle et al. (US 20030021752) and as evidenced by Drugs.com and further in view of Murty et al. (WO 2016/2022936) and Elsohly et al. (US 2006/0257463)
With regards to instant claim 1, Sinai teaches a pharmaceutical formulation  comprising phospholipids in an emulsion (see abstract; pg. 2, lines 1+ and pg. 3, lines 6+) having a mean particle size from 50-100 nm (see pg. 10, lines 1-3) wherein the cannabinoid  is CBD and THC (see pgs. 5-6 and 13 as required by instant claim 2 and 20) comprising an osmotic agent polyethylene glycol 300 and 400 (as required by instant claims 4-5 (see pg. 8, last 8 lines). It should be noted that the average molecular weight of PEG -400 is 3350, see as evidenced by Drugs.com (as required by instant claims 4-6 and 19).
 Additionally Sinai further teaches that  the formulation comprises solvent (as required by instant claim 7 (see pg. 12), wherein the CBD and or the THC is at a concentration of 50% (see pg. 13, lines 7 from the bottom, as required by instant claim 9) and the lipids at a concentration of the lipid is (5-50%, see pg. 21, lines 1+, as required by instant claim 10 ) and the surfactant is from 1-10% (see pg. 21, lines 1-7 from the bottom as required by instant claim 11) and the lipid is soybean oil (see pg. 21 as required by instant claim 12) and is in the form of capsule,  etc. (see pg. 26, as required by instant claim 15) for the relief of migraine i.e., pain (see pg. 20, lines 1+) and is stable for at least 6 months (see pg. 10, as required by instant claim 16) at room temperature. Additionally Sinai teaches the emulsion has a particle size 75-150 nm (see pg 31, as required by claim 1) and ethanol a co-solvent (see pg 30)

	Whittle teaches a pharmaceutical composition comprising cannabinoids (see abstract) wherein the lipid is a polyoxyhydrogenated castor oil (see 0070) in a tablet form (see 0118) and can be used for the treatment of pain, migraine and cancer (see 01555 and 0276).
Murty teaches a self-emulsifying, an improved oral gastrointestinal dosage delivery of cannabinoids comprising  polyethylene glycol (see pg 11, lines 4+) at a concentration of 1-70% as required by instant claim 1), medium chain phospholipids a 
 With regards to instant claim 1, Elshohy, teaches a delivery system (see 0008) comprising delta 9-terahydrocannabinol (see 0051, as required by instant claims 1-2) comprising an osmotic agent a polyethylene glycol 400 and 3500 (see 0051 and Example 1, as required by instant claims 1, 4-6) and it inherently have a molecular weight of 380 and 420 (as required by instant claim 4) at a concentration of 8%  (as required by instant claim 1, see Example I) with lipids (see 0038) and surfactant (see 0033) (as required by instant claim 1). 
It would have been obvious to one of ordinary skill in the art to have been motivated to expand the teachings incorporating by substituting the generic teaching of polyoxylated hydrogenated castor oil for Whittle’s  and the osmotic agent with a molecular weight of 300-6,000 as taught by Murty with a reasonable expectation of success as one would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same 
Thus the combination would have been obvious to at the time the claimed invention was made.
 Applicant’s argument is found not persuasive and the argument is moot based on the rejection above.

Held in Abeyance Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 - 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1- 8 of U.S. Patent Application No. 16471407. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising cannabidiol (CBD) and delta-9- tetrahydrocannabinol (THC) –.  The current application claims and the instant claims recite an open term “comprising” which does not exclude other agents, excipients to be present. 
       When the instant specification is used as a dictionary it teaches us that the formulation can be in the form of an inhalant.  Therefore it is reasonable to administer the instant composition as an inhalant in practicing the copending application.       
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Claim 1 - 17 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 and 21-24 of U.S. Patent Application No. 16195454. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
       Both sets of claims refer to composition comprising cannabidiol , at least one oil, a surfactant(CBD) and delta-9- tetrahydrocannabinol (THC) at least one oil, and a surfactant a phospholip–.  The current application claims and the instant claims recite an open term “comprising” which does not exclude other agents, excipients to be present. Therefore one of ordinary skill in the art would have been motivated  to formulate a cannabinoid formulation  comprising at least one cannabinoid, a surfactant, a phospholipid, and an oil to practice the copending claims with a reasonable expectation of success.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 Applicant's request that the Double Patenting rejection be held in abeyance until it is made permanent is noted but will be maintained in this Office Action and future Office Actions until withdrawn.


No claims are allowed



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/SHIRLEY V GEMBEH/           Primary Examiner, Art Unit 1615                                                                                                                                                                                             04/27/21